Citation Nr: 0812638	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1944 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his service-connected 
bronchitis has worsened, and that this decline warrants a 
higher disability evaluation.  The veteran was originally 
granted service connection for chest rales in a rating 
decision dated July 1946.  The RO evaluated the veteran's 
condition as a non-compensable disability, effective June 4, 
1946.  A subsequent rating decision dated March 2005 
rephrased the issue on appeal as entitlement to an increased 
rating for bronchitis and increased the veteran's disability 
evaluation to 30 percent, effective April 7, 2004.

The Board notes that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in connection with 
the current claim in April 2006.  The veteran stated that he 
used an inhaled bronchodilator daily, but with side effects.  
The veteran reported coughing, wheezing, dyspnea (at rest, 
and on mild, moderate, and severe exertion), and a single 
episode of hemoptysis.  The veteran also indicated that he 
was hospitalized at a VA facility in February 2006 for a 
variety of ailments, including congestive heart failure and 
chronic obstructive pulmonary disease.  
  
Upon physical examination, the examiner observed the presence 
of decreased breath sounds, rales, rhonchi, wheezing, and 
dyspnea on moderate exertion.  The examiner noted that the 
veteran had slightly limited excursion of the diaphragm and 
slightly limited chest expansion.  Pulmonary function tests 
(PFTs) were interpreted to show a moderate ventilatory 
defect, mild airflow limitation, improved with combination 
inhaled bronchodilators, mild restrictive ventilatory defect, 
and mildly reduced transfer factor for carbon dioxide.  
Arterial blood gases at rest on room air revealed normal 
oxygen tension with mild metabolic alkalosis.  Pulse oximetry 
at rest on room air revealed normal oxygen saturation.  The 
veteran's forced expiratory volume in one second (FEV-1) was 
70 percent of the predicted value.  It was noted that there 
were no significant changes in spirometry when compared to 
the prior PFT study conducted by VA in May 2004.  For 
comparison, the veteran's FEV-1 in May 2004 was 79.4 percent 
of the predicted value.  

A notation on the April 2006 examination report revealed that 
the veteran experienced "severe pulmonary hypertension, > 60 
mmHg."  Moreover, the examiner also purportedly found 
evidence of cor pulmonale, but did not identify the clinical 
findings supporting this conclusion.  The examiner indicated 
that the veteran's bronchitis had a mild effect on his 
ability to complete chores and prevented exercising, but had 
no effect on shopping, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, or grooming.  No 
evidence of right ventricular hypertrophy was noted at that 
time.  The examiner diagnosed the veteran as having chronic 
obstructive lung disease.  

The veteran also stated in his November 2006 substantive 
appeal that he was hospitalized at the VA Medical Center in 
Miami on three occasions for his bronchitis.  These 
hospitalization records, as well as those records referenced 
by the veteran during the April 2006 C&P examination, have 
not been associated with the veteran's claims file and must 
be obtained.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  In this case, the Board 
acknowledges that the April 2006 C&P examination results 
provided some support for a disability evaluation of 100 
percent in this case.  However, other conclusions rendered in 
the same examination report more nearly approximated the 
veteran's current disability evaluation.  In particular, the 
Board points out that this confusion stems from the examiner 
not explaining the medical findings supporting the findings 
of pulmonary hypertension and cor pulmonale.  For this 
reason, the Board regrettably finds that the April 2006 C&P 
examination is inadequate for evaluation purposes.  Thus, the 
veteran should be afforded a new VA examination.   

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
January 2005 to the present.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that fully complied with the Veterans Claims Assistance Act 
(VCAA).  To substantiate an increased rating claim, the 
veteran must be informed of the following:  (a) that the 
veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disabilities and the effect that worsening 
has on the veteran's employment and daily life; (b) if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (c) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide a range in severity of the particular disability from 
a non-compensable rating (0%) to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (d) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances related to the 
disability).  On remand, the RO should provide the veteran 
with supplemental VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In this case, 
the veteran should be advised of the 
rating criteria for bronchitis as seen in 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 
6600 (2007).  He should also be advised 
that he can submit evidence showing the 
worsening or increase in severity of his 
bronchitis upon his employment and daily 
life.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from January 2005 to the present, as 
well as any VA records related to the 
veteran's claimed hospitalizations 
discussed above.  All efforts to obtain 
these records should be fully documented, 
and the VA medical facilities should 
provide a response if all of the records 
have already been provided.  VA will end 
its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  After completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.  Pulmonary function tests are 
required and the results should be 
expressed in terms of the forced 
expiratory volume in one second (FEV-1),  
the ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-
1/FVC), and/or the diffusion capacity of 
the lung for carbon monoxide by the single 
breath method (DLCO-SB). 

The examiner is asked to assess the 
severity of the veteran's service-
connected bronchitis.  The examiner should 
attempt to disassociate such 
symptomatology from non-service-connected 
respiratory disorders, if any are present.  
If the symptomatology cannot be 
disassociated, the examiner should so 
state and explain why.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life and 
employment, if any, resulting from the 
veteran's service-connected bronchitis.  
The examiner must provide a complete 
rationale for any stated opinion.
 
The examiner is also asked to identify 
whether the veteran has cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension (shown by echocardiogram or 
cardiac catheterization), or espisode(s) 
of acute respiratory failure.  The 
examiner should also indicate whether the 
veteran requires outpatient oxygen 
therapy.  If the examiner determines that 
the veteran does not have cor pulmonale or 
pulmonary hypertension, the examiner is 
asked to comment on the April 2006 VA 
examination report.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



